Exhibit 99.1 TripAdvisor Reports First Quarter 2016 Financial Results NEEDHAM, MA, May4, 2016 — TripAdvisor, Inc. (NASDAQ: TRIP) today announced financial results for the first quarter ended March31, 2016. “With the global launch of instant booking now substantively complete, users around the globe can now seamlessly book hotels on TripAdvisor,” said Steve Kaufer, President and Chief Executive Officer of TripAdvisor. “Enabling users to book on TripAdvisor is an imperative step as we continue navigating the path towards creating the best user experience in travel.”
